Title: From George Washington to General William Howe, 5 September 1777
From: Washington, George
To: Howe, William



Sir
Head Quarters of the Army [Wilmington, Del.] 5th Sept. 1777.

I did myself the honor to write you on the 16th of July upon the subject of an Exchange of Major Genl Prescot for Majr Genl Lee.
As I can only attribute your Silence upon a matter so personally interesting to both those Gentlemen to your not having received my former Letter, I am induced to transmit you a duplicate of it, to which I

beg leave to request an Answer. I have the Honor to be with due Respect Sir Yr most obt Servt.
